[Cite as State v. Rock, 2015-Ohio-4639.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                           LAKE COUNTY, OHIO


STATE OF OHIO,                                      :      OPINION

                 Plaintiff-Appellee,                :
                                                           CASE NO. 2015-L-047
        - vs -                                      :

DAVID V. ROCK, JR.,                                 :

                 Defendant-Appellant.               :


Criminal Appeal from the Lake County Court of Common Pleas.
Case No. 14 CR 000525.

Judgment: Reversed and remanded.


Charles E. Coulson, Lake County Prosecutor, Lake County Administration Building, 105
Main Street, P.O. Box 490, Painesville, OH 44077; and Stephanie G. Snevel, Special
Prosecutor, P.O. Box 572, Wickliffe, OH 44092 (For Plaintiff-Appellee).

Charles R. Grieshammer, Lake County Public Defender, and Vanessa R. Clapp,
Assistant Public Defender, 125 East Erie Street, Painesville, OH 44077 (For
Defendant-Appellant).



TIMOTHY P. CANNON, P.J.

        {¶1}     Appellant, David V. Rock, Jr., appeals the judgment of the Lake County

Court of Common Pleas convicting him of one count of operating a vehicle under the

influence (“OVI”), a third-degree felony, in violation of R.C. 4511.19(A)(1)(a), and an

accompanying R.C. 2941.1413 specification for having been convicted of five or more

OVI offenses within the previous twenty years. Appellant was sentenced to a seven-
year term of imprisonment; his prison sentence is to be served consecutive to the

sentence imposed by the Ashland County Court of Common Pleas, Case No. 10-CRI-

081. Based on the following, we reverse and remand.

         {¶2}   On July 16, 2014, Mr. Rock, while driving, hit a guardrail and fled the

scene. Based on information from other drivers reporting the accident, Mr. Rock was

found at a car wash in the city of Willoughby by local police some time thereafter.

         {¶3}   Appellant pled guilty to one count of OVI, a third-degree felony, in violation

of R.C. 4511.19(A)(1)(a), and an accompanying R.C. 2941.1413 specification.                At

appellant’s sentencing hearing, appellant admitted to having five previous OVI

convictions within the past twenty years:          Lake County Common Pleas Case No.

02CR000085, January 16, 2003; Lake County Common Pleas Case No. 97CR000363,

March 30, 1998; Mentor Municipal Court Case No. 97C01819, June 9, 2007; Willoughby

Municipal Court Case No. 97C03346, May 22, 1997; and Willoughby Municipal Court

Case No. 95C09727, November 6, 1995.

         {¶4}   At the time of the sentencing hearing, appellant was serving a sentence

based on a probation violation from Ashland County.              The trial court sentenced

appellant in this case to thirty-six months for the OVI charge and four years for the

attached specification, for a total seven-year prison term, to run consecutively to the

ten-month sentence appellant was serving from Ashland County.

         {¶5}   Appellant filed a timely notice of appeal and asserts one assignment of

error:




                                               2
       {¶6}   “The trial court erred by sentencing the defendant-appellant to an

excessive prison term of seven years consecutive to a prison term from another

county.”

       {¶7}   Under his sole assignment of error, appellant presents two issues for our

review. First, appellant maintains the trial court erred in ordering his prison term in this

case to be served consecutively to the prison term from Ashland County without first

making the statutory findings in R.C. 2929.14(C)(4). Second, appellant argues the trial

court erred when it imposed a prison term without considering the factors under R.C.

2929.12.

       {¶8}   The disposition of appellant’s first issue requires this court to remand the

matter for resentencing. We do not, however, find error in appellant’s second issue for

review.

       {¶9}   R.C. 2929.41, which governs multiple sentences, provides, in pertinent

part: “[e]xcept as provided in * * * division (C) of section 2929.14, * * * a prison term, jail

term, or sentence of imprisonment shall be served concurrently with any other prison

term, jail term, or sentence of imprisonment imposed by a court of this state[.]” R.C.

2929.41(A) (emphasis added).        R.C. 2929.14(C)(4) provides that a trial court may

require an offender to serve consecutive prison terms if it finds

              that the consecutive service is necessary to protect the public from
              future crime or to punish the offender and that consecutive
              sentences are not disproportionate to the seriousness of the
              offender’s conduct and to the danger the offender poses to the
              public, and if the court also finds any of the following:

              (a) The offender committed one or more of the multiples offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18




                                              3
             of the Revised Code, or was under post-release control for a prior
             offense.

             (b) At least two of the multiple offenses were committed as part of
             one or more courses of conduct, and the harm caused by two or
             more of the multiple offenses so committed was so great or unusual
             that no single prison term for any of the offenses committed as part
             of any of the courses of conduct adequately reflects the
             seriousness of the offender’s conduct,

             (c) The offender’s history of criminal conduct demonstrates that
             consecutive sentences are necessary to protect the public from
             future crime by the offender.

      {¶10} Although a trial court must make the statutory findings to support its

decision to impose consecutive cases, it has no obligation to set forth its reasons to

support its findings as long as they are discernible in the record. State v. Bonnell, 140

Ohio St.3d 209, 2014-Ohio-3177, ¶28-29; State v. Jenkins, 8th Dist. Cuyahoga No.

101899, 2015-Ohio-2762, ¶9. Failure to make the R.C. 2929.14(C)(4) findings at the

sentencing hearing and incorporate them into the judgment entry of sentence renders

the sentence contrary to law. Bonnell at ¶37.

      {¶11} Although the trial court did recognize appellant’s long history of criminal

convictions and that he has not responded favorably to previously imposed sanctions, it

failed to recognize the necessary additional findings for imposing consecutive

sentences. See R.C. 2929.14(C)(4). The trial court also failed to set forth any R.C.

2929.14(C)(4) findings in its judgment entry of sentence. Consequently, appellant’s

sentence is contrary to law. See Bonnell at ¶37.

      {¶12} We do not, however, find merit in appellant’s second issue for review. A

felony sentence should be reasonably calculated “to protect the public from future crime

by the offender and others and to punish the offender using the minimum sanctions that




                                           4
the court determines accomplish those purposes without imposing an unnecessary

burden on state or local government resources.” R.C. 2929.11(A). A court imposing a

felony sentence is required to consider seriousness and recidivism factors found in R.C.

2929.12. However, it is well established that a trial court is “not required to make

findings of fact under the seriousness and recidivism factors in R.C. 2929.12.” State v.

ONeil, 11th Dist. Portage No. 2010-P-0041, 2011-Ohio-2202, ¶34.

       {¶13} Our review of the trial court record reveals the trial court considered the

purposes and factors of felony sentencing in R.C. 2929.11 and R.C. 2929.12. The trial

court, both at sentencing and in the judgment of sentence, stated that it had considered

the factors in R.C. 2929.11 and R.C. 2929.12.

       {¶14} Appellant’s first assignment of error has merit to the extent indicated. As

such, this court is required to remand the matter for resentencing.

       {¶15} Based on the opinion of this court, the judgment of the Lake County Court

of Common Pleas is reversed, and this matter is remanded for proceedings consistent

with this opinion.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                            5